         Case 2:20-cv-02291-GJP Document 9 Filed 08/21/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SHEET METAL WORKERS’
 HEALTH & WELFARE FUND                                     CIVIL ACTION
 OF LOCAL NO. 19, et al.,                                  NO. 20-2291
                    Plaintiffs,

              v.

 INVISION SIGN LLC,
                  Defendant.



PAPPERT, J.                                                          August 21, 2020

                                   MEMORANDUM

      Sheet Metal Workers’ Local No. 19 and its benefit funds – the Local 19 Funds –

sued Invision Sign LLC for allegedly violating the Employee Retirement Income

Security Act and breaching a collective bargaining agreement. The Clerk of Court

entered a default against Invision after it failed to enter an appearance and Plaintiffs

then moved for the entry of a default judgment. (Dkt. No. 4.) The Court granted their

motion as to liability but denied the motion without prejudice with respect to the

requested damages, attorneys’ fees and costs. (Dkt. Nos. 5 and 6.) Plaintiffs have filed

a renewed motion (Dkt. No. 8), which the Court grants as follows.

                                            I

      Invision must contribute to the Local 19 Funds pursuant to a Collective

Bargaining Agreement. (Pls.’ Br. in Support of Renewed Mot., Dkt. No. 8-1, at 2 citing

Ex. A (“CBA”), Dkt. No. 8-2, at ECF Nos. 1-28.) Plaintiffs already established Invision’s

liability for a default judgment resulting from its failure to make required contributions

(Dkt. Nos. 5 and 6), so the Court may determine the appropriate relief. See Comdyn I,
          Case 2:20-cv-02291-GJP Document 9 Filed 08/21/20 Page 2 of 5




Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990). ERISA Section 502(g)(2) requires an

award of (1) the unpaid contributions, (2) interest on the unpaid contributions, (3) the

greater amount between either interest on the unpaid contributions or “liquidated

damages provided for under the plan in an amount not in excess of 20 percent” of the

principal amount, (4) reasonable attorneys’ fees and costs, and (5) “such other relief as

the court deems appropriate.” 29 U.S.C. § 1132(g)(2); see Trucking Emps. of N.J.

Welfare Fund, Inc. v. Bellezza Co., 57 F. App’x 972, 975 (3d Cir. 2003) (“Congress has

deemed certain remedies mandatory in an action brought by a pension fund to enforce

the collection of contributions.”) By June 1, 2020 the Local 19 Funds had assessed

Invision a total of $21,757.66 for unfunded contributions: $17,266.39 in principal,

$1,035.99 in interest and $3,455.28 in liquidated damages, calculated as follows.1

                                               A

       The Local 19 Funds received ten remittance reports from Invision reporting

hours worked between January 5, 2020 and February 2 for Group 1 employees who

worked 1,631 hours and receive a total benefit package of approximately $10.25 per

hour, and Group 2 employees who worked 619.5 hours and receive an approximate

$1.00 per hour total benefit package. (Pls.’ Br. at 2, see also Pls.’ Br., Ex. B, at ECF

Nos. 29-50 (remittance reports).) Based on the reported hours, Invision owed the Local

19 Funds $17,266.39 in benefits contributions as of February 2. (Pls.’ Br. Ex. B, Dkt.

No. 8-2, at ECF No. 30.)

       On June 12, the Local 19 Funds received a $13,333.99 partial payment from


1      “Although a damage calculation need not meet a standard of mathematical certainty, the
party moving for a default judgment bears the burden of showing damages and a court is not
required to accept its claims as true.” Serv. Employees Int’l Union Local 32BJ Dist. 36 v.
ShamrockClean Inc., No. 17-5380, 2018 WL 1124270, at *3 (E.D. Pa. Feb. 26, 2018).


                                               2
         Case 2:20-cv-02291-GJP Document 9 Filed 08/21/20 Page 3 of 5




Invision. (Pls.’ Br., Ex. D, ECF Nos. 61-64.) Applying the amount to the principal due,

Invision’s principal owed was reduced to $3,932.40. (Pls.’ Br. at 4.)

                                            B

       The CBA provides for “a late payment charge of 2% interest per month on the

outstanding balance” for payments made more than forty-five days after their due date.

(CBA, Article XI, § 4.) Contributions to the Local 19 Funds are delinquent when they

are not paid by the 15th day of the month after the month when the hours worked gave

rise to a contribution obligation. (Pls.’ Br., Ex. C. (“Fund Delinquency Policy”), Dkt. No.

8-2 at § II(1)(a).) Invision’s contributions for work performed on or before Friday

January 31, 2020 became due on February 15. Because it did not pay on time, it

became responsible for accrued interest on the original principal amount due on March

31 – 45 days after the February 15 due date. Ultimately, the Local 19 Funds assessed

Invision for $345.33 in interest (or 2% of $17,266.39) on April 1, May 1 and June 1:

$1,035.99 in total interest for the three months.

                                            C

       The Fund Delinquency Policy provides for liquidated damages as set forth in the

CBA for contributions not received within ten days of the due date: “currently 5% per

month (or any part thereof) for employers that contribute monthly and 1.25% per week

and/or any part of a week, for employers that contribute weekly limited to a maximum

total of 20% of the principal amount due.” (Fund Delinquency Policy, ¶ 4.) Because

Invision’s principal amounts became due on February 15, the Local 19 Funds assessed

it for liquidated damages of 1.25% per week starting on February 25. By May 26, the

Local 19 Funds had assessed Invision for liquidated damages up to the maximum total




                                             3
           Case 2:20-cv-02291-GJP Document 9 Filed 08/21/20 Page 4 of 5




of 20% of the original principal amount due: $3,455.28. (Pls.’ Br. at 3-4.)

       The Local 19 Funds have now met their burden to show they are entitled to a

default judgment against Invision for a $3,932.40 principal delinquency, $1,035.99 in

interest and $3,455.28 in liquidated damages or a total of $11,776.67.

                                                  II

       ERISA permits the Local 19 Funds to recover reasonable attorneys’ fees and

costs. See 29 U.S.C. § 1132(g)(2)(D). Plaintiffs ask for $535 in costs, including: $400

for the Court’s filing fee for their Complaint and $135 paid to Timecycle Couriers for

service of process. (Renewed Mot. at 4.) The requested costs are reasonable.

       Plaintiffs also seek attorneys’ fees. It is their burden to prove – through evidence

supporting the hours worked and rates claimed – that the fees they seek are

reasonable. See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). In support of their

renewed motion, they attach invoices for attorney time spent between April 16 and

June 26. (Pls.’ Br., Ex. E, Dkt. No. 8-2 at ECF Nos. 65-74.) Although they previously

only sought to recover $2,820 in attorneys’ fees (Dkt. No. 4), they now seek $4,025.00 in

fees for time invoiced through the date of their original motion.2 (Pls.’ Br. at 5).

       Associate Nicolas Botta, who has practiced law for approximately eleven years, with

involvement in ERISA litigation for the last eight years billed 14.9 hours at a rate of $250 hour,

or $3,725. Martin Milz, a shareholder with sixteen years of experience in ERISA litigation

oversaw Botta’s work and billed 1.7 hours at a rate of $300 per hour or $510.3 Although their


2       Although Plaintiffs note the discrepancy in their renewed motion (Pls.’ Br. at 5), they provide
no explanation for it. It appears that their earlier request relied on the amount billed on invoice
number 123539 alone (Ex. E at ECF Nos. 69-70.) Plaintiffs do not seek to recover for additional time
spent preparing the renewed motion for a default judgment.

3      Plaintiffs note that time spent by three other attorneys referenced on their invoices was


                                                  4
           Case 2:20-cv-02291-GJP Document 9 Filed 08/21/20 Page 5 of 5




motion seeks a lesser amount, the total value of the hours billed by Botta and Milz is $4,235.

Their work involved reviewing remittance reports, calculating amounts owed, research,

consultation with the Local 19 Funds, drafting and reviewing the Complaint and the motions for

a default and default judgment. After reviewing Plaintiffs’ renewed motion and their submitted

invoices, the Court finds that the requested $4,025 attorneys’ fee award is reasonable given the

hours spent and the rates charged, which are consistent with prevailing market rates and

counsels’ experience.

                                                    III

        Post-judgment interest is available to the Local 19 Funds. See 28 U.S.C.

§ 1961(a) (“Interest shall be allowed on any money judgment in a civil case recovered in

a district court.”). Such interest is “calculated from the date of the entry of the

judgment, at a rate equal to the weekly average 1-year constant maturing Treasury

yield, as published by the Board of Governors of the Federal Reserve System, for the

calendar week preceding the date of judgment.” Id.

        An appropriate Order follows.

                                                              BY THE COURT:


                                                               /s/ Gerald J. Pappert
                                                              ________________________
                                                              GERALD J. PAPPERT, J.




“written-off as a professional courtesy.” (Pls.’ Br. at 5.)


                                                     5
